DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Response to Amendment
Claims 1, 3-5, and 9-16 are pending. Claims 6-8 have been canceled. Claim 1 has been amended. The prior art rejections are maintained with revisions based on the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Further, Claims 1, 3-5, and 9-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. All of the embodiments in the disclosure that mention shaft 26 presents the shaft as rotatable. In addition, in every embodiment, end portion 24 of cover sheet 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2004/0104515) in view of Vermeulen (US 2020/0108558) and Lang (US 4,139,231).
Regarding claim 1, Swanson discloses an additive manufacturing system for building three-dimensional objects (abstract, Fig. 1), comprising a box-shaped build chamber having a plurality of sides, including a top side (building chamber 24 topped by baffles, [0035], Figs. 1-3), enclosing a build space (heated build chamber 24, [0022], Fig. 1), an object support base (platform 16, [0021], Fig. 1) movably arranged in a z-direction in the build space (z-lift 20 moves platform 16 on z-axis inside heated build chamber 24, [0021-22], Fig. 1), an x-y gantry (x-y gantry 18, [0021], Fig. 1) having mounted thereon a nozzle head assembly (extrusion head 14 having an outlet nozzle 66, [0021-22], [0028], Fig. 1) for depositing modelling material onto the object support base ([0028]) and wherein the x-y gantry is configured to move the nozzle head assembly relative to the object support base ([0021], [0028]). Further, [0035] of Swanson teaches an x-baffle tray 130 with a set of x-baffles 132 attached to base plate 64 and bridge 65 supporting extrusion head 14 and a y-baffle tray 134 with a set of y-baffles 136 attached to 
Swanson does not teach wherein the additive manufacturing system further comprises a plurality of roller units each of which is arranged along an edge of a circumference of the top side of the build chamber, wherein each roller unit comprises a non-rotatable shaft and a cover sheet rolled at least in part into coil form around the shaft, and wherein each cover sheet extends from the roller unit to the nozzle head assembly for closing the build chamber there between, and wherein each roller unit is configured to allow the cover sheet to coil and uncoil in correspondence to the movement of the nozzle head assembly, wherein each cover sheet is configured as a self-uncoiling cover sheet.
However, in the same field of endeavor of additive manufacturing with a contained build chamber, Vermeulen teaches wherein the additive manufacturing system further comprises a plurality of roller units (plurality of cover plate mechanisms 76, [0166-67], Fig. 8) each of which is arranged along an edge of a circumference of the top side of the plurality of sides of the build chamber (cover plate mechanism 76 along top edges enclosing a building space, [0166-67], Fig. 8), wherein each roller unit comprises a shaft and a cover sheet (sheet material of cover plate 72, one for each cover plate mechanism 76, [0166], Fig. 8 sheets are coiled into cover plate mechanisms 76 and therefore are coiled around a rotatable shaft connected to an end portion of the sheet, [0166], Figs. 7-8, Vermeulen) rolled at least in part into coil form around the shaft ([0166]; sheets are coiled into cover plate mechanisms 76 and therefore are coiled around a rotatable shaft connected to an end portion of the sheet, [0166], Figs. 7-8, Vermeulen) and wherein each cover sheet extends from the roller unit (cover plate 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified x-baffle tray 130 and y-baffle tray 134 of Swanson each to a cover plate 72 of Vermeulen complete with plate mechanism 76 because x-baffle tray 130, y-baffle tray 134 and cover plate 72 can be simply substituted for another to obtain predictable results, the same result disclosed in both [0035] of Swanson and [0166] of Vermeulen, each sealing the edge to the structure supported by the x-y gantry, providing access to the sealed build chamber.
	Swanson in view of Vermeulen teaches a system substantially as claimed. Swanson in view of Vermeulen is silent as to the internal structure of cover plate mechanism 76 for the coiled and uncoiled sheets.
	However, solving the same problem of extending and retracting a cover using a coil spring, Lang teaches a roller unit comprising a rotatable shaft and a cover sheet rolled at least in part into coil form around the shaft (structure as shown and described aligns with the structure disclosed by Applicant, col. 3 ll. 55-59, Figs. 3-4; to the extent a non-rotatable shaft 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Swanson such that plate mechanisms 76 incorporate the coil springs 54 of Lang around shaft 52 because Vermeulen is silent as to the particular structure and Lang teaches such a structure (col. 3 ll. 55-59), filling in the silence of Vermeulen. Further, to the extent Applicant claims a non-rotatable shaft, it would have been obvious to modify in view of a familiar toilet paper dispenser in order to preserve a rotating structure around a non-rotating structure and bridge the difference between Applicant’s claim and Applicant’s disclosure.
Regarding claim 3, Swanson as modified teaches wherein each cover sheet comprises smooth surfaces (sheets as shown appear smooth and are generally planar, Vermeulen [0164], Fig. 8]).  
	Regarding claim 4, Swanson as modified teaches wherein each cover sheet comprises a fibrous core layer and smooth outer surface coatings (Teflon™ coated fiberglass, Swanson, [0037]; Vermeulen does not teach what the sheet material comprises, a person of ordinary skill in the art would therefore use the material of Swanson).  
Regarding claim 5, Swanson as modified teaches wherein each cover sheet is made of a uniform and homogenous sheet material (sheets as shown are generally planar and undifferentiated, Vermeulen [0164, Fig. 8]; baffles of Swanson comprise Teflon™ coated fiberglass, Swanson, [0037]).  

Regarding claim 10, Swanson as modified teaches wherein the housing of each roller unit comprises a rectangular inner surface enclosing the coiled cover sheet (housing of cover plate mechanism 76 shown as rectangular, Figs. 7-8, Vermeulen; the interior surface may take a range of forms to fit the rolled sheet, the shape of that interior surface constitutes a choice of shape and is therefore obvious, see MPEP 2144.04(IV)(B)).  
Regarding claim 11, Swanson as modified teaches wherein the housing of each roller unit comprises a circular inner surface enclosing the coiled cover sheet (housing of cover plate mechanism 76 shows a circular structure inside, Figs. 7-8, Vermeulen; the interior surface may take a range of forms to fit the rolled sheet, the shape of that interior surface constitutes a choice of shape and is therefore obvious, see MPEP 2144.04(IV)(B)).  
Regarding claim 13, Swanson as modified teaches wherein the plurality of roller units comprise a first pair of opposing roller units stationary arranged along a first pair of opposing edges of the one of the plurality of sides of the build chamber (as modified, pair of cover plate mechanisms 76 of Vermeulen each supporting a sheet replacing opposing x-baffles 132, [0035] and Fig. 1 of Swanson, [0166-67] and Figs. 7-8 of Vermeulen), the first pair of opposing roller units comprising a first pair of cover sheets (pair of sheets replacing opposing x-baffles as modified); and a second pair of opposing rollers units moveably arranged along a second pair of opposing edges of the one of the plurality of sides of the build chamber (as modified, pair of cover plate mechanisms 76 of Vermeulen each supporting a sheet replacing opposing y-baffles 
Regarding claim 15, Swanson as modified teaches wherein a guide rail is arranged between the forward edges and the side edges of the first and second pair of cover sheets, respectively (bridge 65 of Swanson includes cross-bars that constitute the recited guide rail, [0035] and Figs. 1, 3 of Swanson).
Regarding claim 16, Swanson as modified teaches wherein the cover sheet is biased toward uncoiling and to fully open and unroll toward a flat sheet if no bending forces are imposed (as modified, cover sheet material 72 of Vermeulen incorporates a coil spring which is biased toward uncoiling in the manner claimed, [0166] of Vermeulen).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2004/0104515) in view of Vermeulen (US 2020/0108558) and Lang (US 4,139,231) as applied to claim 9 above, and further in view of Huebinger (US 2019/0262901, with priority to PCT/EP2017/077295 and EP 16198446.3).
Swanson in view of Vermeulen and Lang teaches a system substantially as claimed. Swanson in view of Vermeulen and Lang is silent on an air permeable barrier arranged between the housing and the build chamber.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified heated build chamber 24 of Swanson to further include porous component 36 of Huebinger in order to permit a cleaning gas flow while maintaining heat insulation as taught by [0016-18] of Huebinger. As combined, porous component 36 of Huebinger would be arranged between heated build chamber 24 of Swanson and cover plate mechanism 76 of Vermeulen. As interpreted, “arranged between” includes a barrier on a wall that would place it in part between the build chamber and the roller with the sheet.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2004/0104515) in view of Vermeulen (US 2020/0108558) and Lang (US 4,139,231) as applied to claim 13 above, and further in view of Snider (US 2013/0038093).
	Swanson in view of Vermeulen and Lang teaches a system substantially as claimed. Swanson in view of Vermeulen and Lang is silent on wherein the second pair of cover sheets partially overlap the first pair of cover sheets.  
	However, in solving the same problem of ensuring complete coverage with uncoiled sheets, Snider teaches wherein the second pair of cover sheets partially overlap the first pair of cover sheets (uncoiled films overlap, [0051]).  

Response to Arguments
Applicant’s arguments, filed December 21, 2020 and January 21, 2021, with respect to Swanson in view of Vermeulen have been fully considered and are persuasive as to the amendmed claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lang as presented above.
In the December 21, 2020 response, Applicant argues a distinction between sheets biased toward uncoiling and a sheet incorporating a coil spring biased toward uncoiling. This distinction is not persuasive as incorporating a coil spring causes the cover sheet material 72 of Vermeulen to be uncoiling. Applicant’s remaining arguments are based on this alleged deficiency of Vermeulen and are similarly unpersuasive.
In the January 21, 2021 response, Applicant argues that embodiments of the cover sheets of claim 1 do not have a coil spring. This is not persuasive as the scope of claim 1 is broader than that. If Applicant intends to argue a distinction based on the biasing mechanism of the cover sheet, the claims should recite the particular biasing mechanism to distinguish over coil springs incorporated into cover sheets to achieve the self-uncoiling. 
Applicant should clarify the recited shaft as the distinction over Swanson in view of Vermeulen is based on the amended shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744              

/MARC C HOWELL/Primary Examiner, Art Unit 1774